Order, Supreme Court, New York County (Karla Moskowitz, J.), entered April 21, 2000, which, in a medical malpractice action, denied defen*136dant doctor’s and hospital’s respective motions for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Issues of fact exist as to, inter alia, how and when the infectious agent was introduced; whether defendant doctor committed malpractice in administering a lumbar epidural steroid injection by taking 17 minutes to perform the procedure and using the same needle in more than one location; and whether defendant hospital, through its nurse, committed malpractice by failing to prepare proper records, obtain a full history, properly examine plaintiff and properly evaluate the injection site. Concur — Sullivan, P. J., Wallach, Lerner, Andrias and Buckley, JJ.